Examiner’s Comments
1.	This office action is in response to the application received on 9/13/2019.
	Claims 1-16 are pending.
 Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/5/2019 and 4/9/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1 and 18, the combination of the structural elements recited in claims 1 and 18 is what make the claimed subject matter allowable over the prior arts of record.
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a cartridge assembly and a compression member supported on each of the support surfaces of the cartridge channel, each of the compression members being positioned between one of the shoulders of the staple cartridge and one of the support surfaces of the side walls of the cartridge channel, each of the compression members including a body having an elongated upper portion positioned to engage the shoulders of the staple cartridge and a lower portion defined by a plurality of spaced fingers and grooves.
With respect to claim 18, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a cartridge assembly and a support plate supported on the open end of the staple cartridge, the support plate having a bottom wall and first and second side walls that define a U-shaped channel that is dimensioned 22PATENT APPLICATIONto receive the staple cartridge and be received within the recess of the cartridge channel, each of the first and second side walls of the support plate having a first end connected to the bottom wall of the support plate and a second end having a support flange, the support flanges being supported on the support surfaces of the cartridge channel; a compression member positioned between each of the shoulders of the staple cartridge and the support flanges of the support plate, each of the compression members being formed from an elastic material.
The prior art of record shows elastic members positioned in the top of channel wall but fails to disclose or teach the features as in the claims. 
It would not have been obvious to one having ordinary skill in the art to modify the prior art to arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
4/5/2021